Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/19/2022 has been entered.
 
As filed, claims 7-9, 21, and 30-34 are pending, wherein claims 30-34 are new; claims 10, 12, 23, and 27-29 are withdrawn; and claims 1-6, 11, 13-20, 22, and 24-26 are cancelled.

Priority
Regarding the foreign priority claim based on Chinese application No. 201610339009.4 filed 5/20/2016, the Examiner has reviewed the content of the 58 pages English translation submitted by the Applicant on 8/19/2022, and it provided support for the instant claims; however, such document failed to clearly indicate that it is an English translation for the Chinese application No. 201610339009.4, especially when the certified statement for the abovementioned English translation of the Chinese application No. 201610339009.4 is in a separate document.  Accordingly, this resulted in no benefit accorded for the non-English application (i.e. Chinese application No. 201610339009.4), until the Applicant files an English translation that clearly listed the application number in the header/footer on each page of the translation.
Regarding the foreign priority claim based on Chinese application No. 201611166598.7 filed 12/16/2016, the Examiner finds that a certified English translation of the abovementioned Chinese application must be submitted in order to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(f).  

Response to Amendments/Remarks
Applicant’s amendments/remarks, filed 8/19/2022, with respect to claims 2, 3, 9, 7, 8, and 21, have been fully considered and are entered.  The status for each rejection in the previous Office Action is set out below.

The § 102(a)(1) rejection of claim 9 by Zhang is maintained because compound 9 of Zhang is fully supported by the foreign priority document of Zhang (i.e. CN201610364948.4), according to its English translation submitted by the Applicant on 8/19/2022 (see supports below). Accordingly, the earliest effective filing date of Zhang is the filing date of abovementioned foreign priority document, which is 5/27/2016.  Since the Applicant did not perfect its foreign priority claim to its foreign priority document  (i.e. Chinese application No. 201610339009.4), the earliest effective filing date of the instant application is 5/16/2017 (which is the filing date of its PCT application), which means that Zhang remained as valid prior art.  Since compound 9 of Zhang still anticipate the instant compounds, the 102(a)(1) rejection is maintained.

    PNG
    media_image1.png
    211
    228
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    155
    564
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    117
    562
    media_image3.png
    Greyscale

(from English translation of CN201610364948.4 filed 8/19/2022)

The § 103(a) rejection of claims 2 and 3 by Zhang is withdrawn per cancellation of these claims.

The claim objection of claim 2 is withdrawn per cancellation of the claim.

The claim objection of claims 7, 8, and 21 is withdrawn per amendments. 



Election/Restrictions
Regarding the newly added claims 30 and 31, the claims are drawn to the elected invention of Group I and the elected species.  Accordingly, such claims will be examined herein.

As for the newly added claims 32-34, these claims are drawn to the non-elected invention of Group III and thus, such claims will be withdrawn.

Because the Markush-type claim (i.e. claim 7) is determined to be free of prior art, claims 10, 12, and 23 are rejoined and examined herein.  Accordingly, the election of species requirement is hereby withdrawn.

Claim Rejections - 35 USC § 112 fourth paragraph
The following is a quotation of the fourth paragraph of 35 U.S.C. § 112:

Subject to the following paragraph [concerning multiple dependent claims], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers (emphasis added).

Claims 8, 10, and 21 are rejected under the fourth paragraph of 35 U.S.C. § 112 and under 37 CFR § 1.75(c), as being of improper dependent form for failing to further limit the subject matter of a previous claim. Applicant is required to cancel the claim(s), or amend the claim(s) to place the claim(s) in proper dependent form, or rewrite the claim(s) in independent form.

(a)	Regarding claims 8 and 10, the claims are dependent upon claim 7.  The subject matter in claim 7 is drawn to a compound of instant formula (III).  The subject matter in claims 8 and 10 is drawn to a limited embodiment of instant formula (III).  
The scope of claims 8 and 10 is broader than scope of claim 7 because claims 8 and 10 include species that are outside of instant formula (III) (e.g. R17 is furanyl, thienyl, pyrrolyl, and imidazolyl).  Because the scope of claims 8 and 10 is broader than claim 7, the claims fail to further limit the subject matter thereof, and fail to comply with the formal requirements set forth in the fourth paragraph of 35 U.S.C § 112.
The Examiner suggests that the claims be amended in a manner such that the scope of claims 8 and 10 is commensurate with the scope of claim 7.


(b)	Regarding claim 21, the claim is dependent upon claim 7.  The subject matter in claim 7 is drawn to a compound of instant formula (III).  The subject matter in claim 21 is a limited embodiment of instant formula (III).  
The scope of claim 21 is broader than scope of claim 7 because claim 7 includes species that are outside of instant formula (III) (e.g. the definition of R17 is substituted by substituents depicted in claim 21).  Because the scope of claim 21 is broader than claim 7, the claim fails to further limit the subject matter thereof, and fails to comply with the formal requirements set forth in the fourth paragraph of 35 U.S.C § 112.
The Examiner suggests that the claims be amended in a manner such that the scope of claim 21 is commensurate with the scope of claim 7.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 2020/0199120, hereinafter Zhang.  See PTO-902 form mailed on 9/15/2021.

Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.

Regarding claim 9, Zhang, for instance, teaches the following compound as FGFR4 inhibitor, which meets all the limitations of this claim.

    PNG
    media_image4.png
    171
    317
    media_image4.png
    Greyscale
(abstract)


    PNG
    media_image5.png
    307
    233
    media_image5.png
    Greyscale
(pg. 7, compound 9)

Claim Objections
Claims 9 and 30 are objected to because of the following informalities:  
a)	Regarding claims 9 and 30, some of the structures are blurry and thus, clearer structures are needed.

b)	Regarding claim 30, the claim recites the phrase, “The compound or the pharmaceutically acceptable salts thereof according to claim 9”.
	Such expression can be clarified by reciting -- The compound, the stereoisomer or the pharmaceutically acceptable salts thereof according to claim 9 --.
Appropriate correction is required.

Claim 31 is objected to as being dependent upon an objected base claim, but would be allowable if the objection of the base claim is corrected.

Allowable Subject Matter
Claims 7, 12, and 23 are allowed.

Conclusion
Claims 8-10 and 21 are rejected.
Claims 7, 12, and 23 are allowed.
Claims 9, 30, and 31 are objected.
Claims 27-29 and 32-34 are withdrawn.
Claims 1-6, 11, 13-20, 22, and 24-26 are cancelled.

Telephone Inquiry	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO-CHIH CHEN whose telephone number is (571)270-7243. The examiner can normally be reached Monday - Friday 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PO-CHIH CHEN/Primary Examiner, Art Unit 1626